DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Response to Amendments and Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.

Regarding the first rejection under 35 U.S.C. §102, applicant argued that Bessette (US PG Pub. 2011/0145003) does not teach the newly added limitation recited 

In response, the examiner first notes that added limitation is not fully supported by the original disclosure. Besides, the added limitation is conflict with remaining limitations (See more explanation in the section under 35 U.S.C. 112(a)). 

Secondly, Bessette discloses frequency domain noise shaping by applying filters with different gains in each band meets the claimed transformation (Bessette, [0050-0053]). In light of the specification (pages 6 and 9) and more details defined by dependent claims 5 and 6, the claimed transformation means multiplying an audio signal in spectral domain with some numbers derived from power values of quantization noise. In Bessette, audio signal in a spectral domain are multiplied by different gains derived from power values of quantization noise. Therefore, Bessette discloses the claimed “a transformation module” which is further defined as “wherein the transformation module is configured to transform the audio input signal depending on a plurality of predefined power values of quantization noise in the original domain”.

	The argument is not persuasive. The rejection under 35 U.S.C. 102 has been maintained. 

	Regarding the second rejection under 35 U.S.C. §102 by Vinton (US PG Pub. 2010/0094637), applicant stated that the argument regarding to Vinton is similar to that 

	The examiner notes that applicant did not provide any responses to the rejection under 35 U.S.C. §103. The cited secondary reference to Backstrom et al. (“Dithered Quantization for Frequency-Domain Speech and Audio Coding”, applicant submitted IDS, published Sept. 02. 2018) discloses the equations as shown in dependent claims (Backstrom, page 3535). Because independent claims just broadly recited limitations related to the equations in the cited Backstrom reference, the combined teaching of Bessette in view of Backstrom further discloses features defined by independent claims. 

	During an interview conducted on 05/03/2021, applicant representative (Daniel R. McClure, Reg. 38,962) explained that his client needs more time to consider how to deal with the cited Backstrom reference. The rejection under §103 has been maintained. 

	The examiner further notes that during an interview conducted on 05/03/2021, McClure explained that his client is considering whether it is possible to disqualify the cited Backstrom_2018 reference. The examiner has performed an update search and discovered another reference authored the by the inventors (Backstrom, “Coding of parametric models with randomized quantization in a distributed speech and audio codec”, 2016). This newly discovered reference was published more than one year. The . 
Claim Objections
Claim 25 is objected to because of the following informalities:  

In an original filed claims, there are two claim 25. Applicant corrected the claim number in the response filed on 10/06/2020 by changing one claim 25 to claim 26.

 In the recent response filed on 04/29/2021, applicant restored the incorrected claim numbers by presenting duplicated claim 25. The examiner assumes the last claim is claim 26.   

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant amended all independent claims by adding a limitation:

“the transform domain being different than the original domain”.
The specification does not have a description to support the added limitation. This added limitation is not sufficient supported by the original disclosure. In addition, the added limitation is conflict with a remaining limitation:

“wherein the transformation module is configured to transform the audio input signal depending on a plurality of predefined power values of quantization noise in the original domain” 

The added limitation also conflict with limitations recited in dependent claims 5-7 or 15-17. 

Specification (page 6 and page 9) shows the original domain is a spectral domain. The transformation matrix A is defined as numbers obtained based on power values of quantization noise (dependent claim 6 shows the equation).

The operation of transformation just multiplies an audio input signal in a spectral domain with values derived from power values of quantization noise as defined in the last limitation of claim 1. After multiplying with values derived from a power value, the audio signal is still in the spectral domain. The newly added limitation is not supported by the disclosure. 



Dependent claims are rejected under §112(a) because these dependent claims include all limitations of corresponding independent claims and fail to remedy the deficiency of the corresponding independent claims. 

Claim Rejections - 35 USC § 102
Claims 1-4, 11-14, and 21-26 are rejected under 35 U.S.C. §102 (a)(1) as being anticipated by Bessette (US PG Pub. 2011/0145003, a reference submitted by the applicant in an IDS, which was cited in a EPO search report for rejecting a counterpart patent application as a “X” category reference). 

In order to help understanding the following rejection, the examiner briefly summarizes the features in the cited Bessette reference. Bessette discloses frequency domain noise shaping in an audio encoding / decoding (Abstract, [0018-0019]). The modified cosine transform (MDCT) and frequency domain noise shaping (FDNS) (See fig. 7) correspond to claimed “transformation module”. Using noise gain to shape quantization noise so that quantization noise is below hearing threshold meets claimed “a plurality of predefined power values of quantization noise in the original domain”.  

Claim 1, 23 and 25 are directed to an encoding apparatus, method and a computer readable medium. These claims, although directed to different categories, include similar features. In the following analysis, the examiner uses claim 1 as a representative claim.  Claims 23 and 25 are rejected based on the same rationale. 
Regarding claim 1, Bessette discloses an apparatus for encoding an audio input signal to obtain an encoded audio signal ([0019 - 0020], disclosed audio encoding / decoding devices), wherein the apparatus comprises:
a transformation module configured to transform the audio input signal from an original domain to a transform domain to obtain a transformed audio signal ([0025-0030], [0034], transforming input audio into frequency domain using modified Discrete Cosine Transform, MDCT, then applying frequency domain noise shaping FDNS, see Fig. 7, #702, #707), and
an encoding module, configured to quantize the transformed audio signal to obtain a quantized signal, and configured to encode the quantized signal to obtain the encoded audio signal ([0039-0040], quantizing and encoding the transformed audio signal; see Fig. 7, #711),
wherein the transformation module is configured to transform the audio input signal depending on a plurality of predefined power values of quantization noise in the original domain (Fig. 7, #707 and #710, frequency domain noise shaping (FDNS) based on noise gain; also see [0018-0019], [0069-0070], [0074], for details of frequency domain noise shaping by adjusting gains. Note, a spectral shape of quantization noises represents power values at each frequency point).

Claim 11 and 21 includes similar limitations except claim 21 includes an extra limitation “wherein the encoded audio signal is encoded by an apparatus according to claim 1”. Claim 24 is directed to a method. Claim 26 is directed to computer readable medium. Both claims 24 and 26 include similar limitations as claim 11. In the following analysis, the examiner us claim 21 as a representative claim. Claims 11, 24 and 26 are broader than claim 21 and are rejected based on the same rationale as explained for claim 21. 

Regarding claim 21, Bessette discloses an apparatus for decoding an encoded audio signal to obtain a decoded audio signal ([0019 - 0020], disclosed audio encoding / decoding devices), wherein the apparatus comprises 
a decoding module, configured to decode the encoded audio signal to obtain a quantized signal, and configured to dequantize the quantized signal to obtain an intermediate signal, being represented in a transform domain ([0076-0080], Fig. 8, recover spectral representation from the received bit-streams having quantized and encoded signal; obtaining recovered quantized scale factors), and
a transformation module configured to transform the intermediate signal from the transform domain to an original domain to obtain the decoded audio signal (applying inverse transform IMDCT to the spectral parameters),
wherein the transformation module is configured to transform the intermediate signal depending on a plurality of predefined power values of quantization noise in the original domain ([0080], Fig. 8, #807, #809, applying a noise gain during frequency domain noise shaping (FDNS). Note, noise gain changes power values of quantization noise),
wherein the encoded audio signal is encoded by an apparatus according to claim 1 (Fig. 7 and Fig. 8, decoding an encoded signal from claim 1).

Claim 22 is directed to a system that include encoding functions of encoding apparatus claim 1 and decoding apparatus of claim 11. In the above analysis, it is shown that Bessette discloses all functions of claim 1 and 11. A system claim 22 is rejected based on the same rationale as explained for claims 1 and 11. 
Regarding claims 2 and 12, Bessette further discloses wherein the transformation module is configured to transform the audio input signal from the original domain to the transform domain by conducting an orthogonal transformation (Fig. 7, #702, Fig. 8, #810, [0024], modified DCT meets claimed “an orthogonal transformation” because in DCT, all columns are orthogonal with dot product being zero). 

Regarding claims 3 and 13, Bessette further discloses wherein the original domain is a spectral domain (Fig. 7, #707, frequency domain noise shaping is performed after MDCT, which transform an audio into frequency domain).

Regarding claims 4 and 14, Bessette further discloses wherein the transformation module is configured to transform the audio input signal depending on the plurality of predefined power values of the quantization noise in the original domain Fig. 7, #707, [0074], frequency domain noise shaping (FNDS) is based on a noise gain #710 which indicates a plurality of predefined power values of the quantization noise in the transform domain).

Claims 1, 11, 23-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vinton (US PG Pub. 2010/0094637). 

Vinton discloses a system / a method of frequency domain noise shaping to filter quantization error signal to generate the noise feedback signal for encoding / decoding audio signals (Fig. 3, [0023], [0036]). The examiner believes that Vinton reference meets broadly recited limitations of independent claims 1, 11, 23-26.

Regarding claims 1, 23 and 25, Vinton discloses an apparatus, a method and a computer readable medium for encoding an audio input signal to obtain an encoded audio signal (Fig. 1, [0012], [0021], [0073], computer implemented audio encoders and audio decoders with frequency domain noise shaping), wherein the apparatus comprises:
a transformation module configured to transform the audio input signal from an original domain to a transform domain to obtain a transformed audio signal (Fig. 3, #12, [0034], using a modified discrete cosine transform (MDCT) to transform an audio signal into frequency domain), and
an encoding module, configured to quantize the transformed audio signal to obtain a quantized signal, and configured to encode the quantized signal to obtain the [0034], quantizing transformed audio signal and encoding quantized signal),
wherein the transformation module is configured to transform the audio input signal depending on a plurality of predefined power values of quantization noise in the original domain ([0036], In accordance with aspects of the present invention, noise feedback quantization (NFQ) in the spectral domain is employed to control the temporal envelope of the quantization noise introduced during the quantization process in the spectral domain.; also see [0050], quantization noise energy).

Regarding claims 11, 24 and 26, Vinton discloses an apparatus, a method and computer readable medium for decoding an encoded audio signal to obtain a decoded audio signal ([0021]), wherein the apparatus comprises:

Claims 11, 24 and 26 are directed to decoding. Vinton discloses audio encoding / decoding with frequency domain noise shaping. Although Vinton mainly focuses on encoding steps. Vinton also briefly described decoding steps by inverse encoding steps ([0021]). MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

a decoding module, configured to decode the encoded audio signal to obtain a quantized signal, and configured to dequantize the quantized signal to obtain an [0021-0022], in decoder, de-quantize the quantized frequency domain representation of an audio signal), and
a transformation module configured to transform the intermediate signal from the transform domain to an original domain to obtain the decoded audio signal ([0034], using inverse transform to convert signal from frequency domain to time domain),
wherein the transformation module is configured to transform the intermediate signal depending on a plurality of predefined power values of quantization noise in the original domain ([0034], to control the quantization noise occurring in each of the output coefficients of the time-frequency transform; [0036], noise feedback quantization (NFQ) in the spectral domain is employed to control the temporal envelope of the quantization noise introduced during the quantization process in the spectral domain; [0050], energy envelop of quantization noise).

	Claim Rejections - 35 USC § 103
Claims 5, 7, 8, 10, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette in view of Backstrom et al. (“Dithered Quantization for Frequency-Domain Speech and Audio Coding”, applicant submitted IDS, published Sept. 02. 2018, although Backstrom reference was co-authored by one of the inventors in the instant application, Backstrom qualifies as a prior art reference).
 


Backstrom discloses the claimed limitations in section 2 (quantization method). The examiner notes that the equation in the claim 5 or 15 are from the specification (page 12, equation 1). Backstrom shows an equation 1 (page 3534) which is a combination of all three equations 1, 2 and 3 in the specification (page 12). In other words, the claimed equation is a part from the equation 1 in Backstrom reference. 
Both Bessette and Backstrom are in audio encoding / decoding area. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Bessette’s teaching with Backstrom’s teaching to apply an orthonormal matrix A. One having ordinary skill in the art would have been motivated to make such a modification to provide a better encoding / decoding performance at low-bit rate situation (Backstrom, the last paragraph of the introduction). 

Regarding claims 7 and 17, Bessette in view of Backstrom further discloses wherein the transform module is configured to determine the matrix A by determining two or more rotations depending on the plurality of predefined power values of quantization noise in the original domain and depending on the plurality of predefined power values of the quantization noise in the transform domain (Backstrom, section 2, quantization methods, which describes the same method as disclosed in the specification and claimed features).

Regarding claims 8 and 18, Bessette discloses audio encoding / decoding method with frequency domain noise shaping technique (Bessette, Abstract).  Bessette does not discloses “the transformation module is configured to transform the audio input signal depending on a variance of the quantization noise in the transform domain” but Backstrom discloses this feature (See Section 2, quantization method). 

Both Bessette and Backstrom are in audio encoding / decoding area. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Bessette’s teaching with Backstrom’s teaching to uses variance of the quantization noise in the transform domain. One having ordinary skill in the art would have been motivated to make such a modification to provide a better encoding / decoding performance at low-bit rate situation (Backstrom, the last paragraph of the introduction). 

Regarding claims 10 and 20, Bessette in view of Backstrom further discloses the transformation module is configured to conduct permutations on samples of the audio input signal before transforming the audio input signal to the transform domain (Backstrom, section 4, proposed hybrid coder, the randomization matrix A of sufficient quality can be readily generated with 4 iterations of N/2 random 2×2 rotations and length N permutations).

Claim Rejections - 35 USC § 103
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette in view of Backstrom_2016 et al. (“Coding of parametric models with randomized quantization in a distributed speech and audio codec”, 2016).
 
Regarding claims 5 and 15, Bessette discloses audio encoding / decoding method with frequency domain noise shaping technique (Bessette, Abstract). Bessette does not disclose the transformation matrix as defined in claim 5 or 15. 

Backstrom_2016 discloses the claimed limitations in section 2 (quantization method). The examiner notes that the equation in the claim 5 or 15 are from the specification (page 12, equation 1). Backstrom_2016 shows an equation 1 (page 101, u=Ax) which is the same equation as that defined by these dependent claim 5 and 15. 

Both Bessette and Backstrom_2016 are in audio encoding / decoding area. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Bessette’s teaching with Backstrom_2016’s teaching to apply an orthonormal matrix A. One having ordinary skill in the art would have been motivated to make such a modification to provide efficiency of audio encoding / decoding (Backstrom_2016, Abstract and Discussion section). 



Allowable Subject Matter
Claims 6, 9, 16 and 19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.